Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 12, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a security guard for a building management company after he was found sleeping while working the midnight to 8:00 a.m. shift. Although claimant maintained that it was common practice to sleep, the record indicates that he had been warned on two prior occasions that such conduct was not acceptable. Given claimant’s admission that he was sleeping, we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving benefits because he lost his employment due to misconduct (see, Matter of Dimassimo [Eastman Kodak Co.—Sweeney], 231 AD2d 777; Matter of Andrews [Hartnett], 176 AD2d 429).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.